Title: From George Washington to George Dawson, 25 January 1781
From: Washington, George
To: Dawson, George


                        
                            Sir
                            Head Quarters New Windsor Janry 25 81
                        
                        Through a variety of channels representations of too serious a nature to be disregarded, have come to us
                            that the American naval prisoners in the harbour of New York are suffering all the extremities of distress from a two
                            crowded and in all respects disagreeable and unwholesome situation on board the prison-ships, and from the want of food
                            and other necessaries. The picture given us of their sufferings is truly calamitous and deplorable; If just, it is the
                            obvious interest of both parties (to omit the plea of humanity) that the causes should be without delay inquired into and
                            removed; if false, it is equally desirable that effectual measures should be taken to obviate misapprehension. This can
                            only be done by permitting an officer of Confidence on both sides to visit the prisoners in their respective confinements,
                            and examine into their true condition. This will either at once satisfy you that by some abuse of trust in the persons
                            immediately charged with the care of the prisoners their treatment is really such as has been described to us and
                            requires a change; or it will convince us that the clamours are ill grounded. A disposition to aggravate the miseries of
                            captivity is too illiberal, to be imputed to any but those subordinate characters, who, in every service, are too often
                            remiss or unprincipled. This reflection assures me that you will acquiesce in the mode proposed for ascertaining the
                            truth and detecting delinquency on one side or falsehood on the other.
                        The discussions and asperities which have had too much place on the subject of prisoners are so irksome in
                            themselves and have had so many ill-consequences, that it is infinitely to be wished there may be no room given to revive
                            them. The mode I have suggested appears to me calculated to bring the present case to a fair, direct and satisfactory
                            issue—I am not sensible of any inconveniences it can be attended with, and I therefore hope for your concurrence. I shall
                            be glad as soon as possible to hear from you on the subject. I have the honour to be Sir Your Most Obedt humble servant
                        
                    